Citation Nr: 1647012	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  04-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right third metatarsal fracture and degenerative joint disease (DJD).

2.  Entitlement to a compensable rating for residuals of a left third metatarsal fracture and DJD.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and assistance or housebound status.

4.  Entitlement to an initial in excess of 30 percent (each) for bilateral pes cavus.

5.  Entitlement to an initial in excess of 10 percent for service-connected right ankle equinus deformity.

6.  Entitlement to an initial in excess of 10 percent for service-connected left ankle equinus deformity.

7.  Entitlement to an earlier effective date for the grant of service connection for  bilateral pes cavus.

8.  Entitlement to an earlier effective date for the grant of service connection for right ankle equinus deformity.

9.  Entitlement to an earlier effective date for the grant of service connection for left ankle equinus deformity

10.  Entitlement to a rating in excess of 40 percent for service-connected lumbar strain and degenerative disc disease with myofascial pain and scar (low back disability).

11.  Entitlement to a rating in excess of 30 percent prior to March 27, 2008 for service-connected adjustment disorder (psychiatric disability).

12.  Entitlement to a rating in excess of 50 percent from March 27, 2008 for service-connected psychiatric disability.

13.  Entitlement to a rating in excess of 20 percent for radiculopathy and nerve entrapment of the right lower extremity (RLE disability).

14.  Entitlement to a rating in excess of 40 percent prior to October 16, 2014 for radiculopathy and nerve entrapment of the left lower extremity (LLE disability).

15.  Entitlement to a rating in excess of 20 percent from October 16, 2014 for LLE disability.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1991 to November 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2001, September 2009, February 2015, and March 2015 rating decisions of Department of Veteran Affairs (VA) Regional Offices (ROs) that, in pertinent part, continued 10 percent and noncompensable ratings, respectively, for right and left residuals of fractured third metatarsals; increased the rating for low back disability to 40 percent from May 10, 2000; continued a 20 percent rating for RLE disability; decreased the rating for LLE disability from 40 to 20 percent effective October 16, 2014; increased the rating for psychiatric disability from 30 to 50 percent effective March 27, 2008; denied SMC based on aid and attendance or housebound status; and granted service connection for bilateral pes cavus (rated 30 percent each from May 30, 2014) and equinus deformities (rated 10 percent each from May 30, 2014).  At the Veteran's request, an August 2011 hearing was scheduled in conjunction with some of these claims; he withdrew that request by correspondence earlier that month.

During the course of his appeal, the Veteran has been variously represented by a veterans service organization and an attorney.  A June 2011 VA Form 21-22a shows that he appointed V.M. as his attorney in these matters.  In an April 2014 letter, Ms. M. informed VA that he had provided her written notification that he had discharged her as his representative before VA from that point forward.  However, he had not informed VA of this change.  In a September 2014 letter, VA informed the Veteran that it had received this notice from Ms. M. and directed that he should inform VA if he wished to appoint other representation.  He was told that, if he did not respond, VA would assume he wished to continue unrepresented.  He did not reply to this communication.  Thereafter, VA received February 2015 correspondence from A.G., who held himself out as an independently accredited agent that referred to a VA Form 21-22a executed in his favor.  In August 2016, the Board sent the Veteran a letter clarifying whether he intended to execute a new authorization appointing an agent or representative.  He has not responded to that correspondence; thus the Board will continue with the understanding that he wishes to proceed pro se.

All issues, other than the SMC issue, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence reasonably shows that there is a factual need for the regular aid and assistance of another person due to the Veteran's service-connected disabilities.

2.  The evidence also reasonably shows that the Veteran's low back disability, alone, is sufficient to support a TDIU rating; he has other service-connected disabilities that are independently ratable at 60 percent or higher; and even absent that, his service-connected disabilities effectively confine him to his dwelling and its immediate premises, as he is unable to leave for more than short distances unattended.


CONCLUSIONS OF LAW

1.  SMC based on the need for aid and attendance is warranted.  38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.351(c), 3.352 (2014).

2.  SMC based on housebound status is also warranted.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. § 3.350 (i) (2014); Bradley v. Peake, 22 Vet. App. 280 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the claims seeking SMC based on the regular need for aid and assistance and housebound status, and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Factual Background, Legal Criteria, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  Furthermore, as the analysis for both SMC based on aid and attendance and housebound status will rely on the same basic set of facts, the Board will first lay out the factual background.

In this case, the Veteran's service-connected disabilities currently include: (1) adjustment disorder (rated 50 percent); (2) low back disability (rated 40 percent); (3) asthma (rated 30 percent); (4) bilateral pes cavus (rated 30 percent); (5) left lower extremity (LLE) radiculopathy and nerve entrapment (rated 20 percent); (6) right lower extremity (RLE) radiculopathy and nerve entrapment (rated 20 percent); (7) residuals of right metatarsal fracture (rated 10 percent); (8) eczema (rated 10 percent); (9) hypertension (rated 10 percent); (10) gastroesophageal reflux disease (rated 10 percent); (11) left ankle equinus deformity (rated 10 percent); (12) right ankle equinus deformity (rated 10 percent); (13) residuals of left metatarsal fracture (rated 0 percent); (14) residuals of appendectomy (rated 0 percent); (15) chronic testicular and groin pain (rated 0 percent); and (16) erectile dysfunction (rated 0 percent).  He is assigned a combined rating of 100 percent and was awarded a TDIU rating from May 19, 2009.  As described in further detail below, this rating was noted to have been discontinued as of July 11, 2013 in a March 2015 rating decision.

On June 2009 general medical examination, the Veteran reported limited activity.  He arrived wearing an abdominal and back brace after a recent surgery.  He reported constant pain (10/10 in severity), and was taking OxyContin and Roxicodone three times per day (which is confirmed by contemporaneous VA treatment records).  He had to use a cane at all times since the surgery and could only walk two city blocks (or for 15 minutes).  He could stand for approximately 10 to 15 minutes and sit for approximately five minutes before having increased pain.  He was not driving (his wife had brought him to the appointment) because he had to put his seat all the way back.  He was unsteady and had a history of falls.  He used a raised toilet seat and had difficulty getting in and out of a car.  He needed help putting on socks and shoes, but could shower in a walk-in shower (but could not wash below his knees).  He had difficulty going up and down the stairs and would use the railing to propel himself upwards, walking with a wide stance.  He had been fired in May 2009 and was physically unable to return to work.  He had no recreational activities and could not drive at the time.  On physical examination, the examiner noted flexion to 18 degrees, extension to 0 degrees, right lateral flexion to 20 degrees, right lateral rotation to 30 degrees, left lateral flexion to 12 degrees, and left lateral rotation to 25 degrees.  Pain was noted in all ranges of motion at the end.  However, there was no additional limitation on repetitive testing.  

In a statement later that month, the Veteran's wife reported that she had stopped working so she could take care of him.  He was unable to get up out of bed often and his back locked up at times, preventing him from moving.  She said he had many falls and she often had to pick him up and get him to bed.  He was unable to help around the house and could not wash his clothes because he couldn't carry the laundry to the machines.  He could not prepare meals for himself because he couldn't stand long enough or bend to access pots and ingredients.  She would not allow him to use the stove, oven, or microwave without supervision because he had caused several fires by leaving stove burners on and towels or other materials on top of them.  He had difficulty remembering to turn off the stove, and could not remember to keep metal out of the microwave.  She said he also can't wash below his knees so she has to help him shower.  They installed a shower seat and a handicap bar because he had fallen several times and was unable to get up without assistance.  She also indicated he lost control of his bladder many times and was at times unable to clean up or change the sheets.  She reported he is also unable to drive himself anywhere because of his back disability and effects of constant pain medication.  He left the house only for medical appointments, and she would have to drive him everywhere.  She indicated that many times the fire hazards she reported would also involve him falling asleep after turning on the stove to warm heat packs that were necessary to relieve his back pain.  

An April 2010 Social Security Administration (SSA) record indicates the Veteran's low back problems, pes cavus, and severe equinus prohibited him from ever lifting over ten pounds and precluded any amount of carrying.  In fact, he could only lift up to 10 pounds occasionally.  It also notes he needed a cane or walker.  The provider noted he could sit for 15 minutes, stand for 20, and walk for 15 without interruption, but in a total 8 hour work day he would likely only manage 20 minutes of each.  He could not achieve any ambulation without a cane (which was medically necessary).  He could not carry small objects with his free hand without a cane.  The provider further noted that he could never reach overhead, handle things, or push and pull things, and he could only occasionally perform non-overhead reaching, fingering, or feeling.  In addition, his severe equinus and pes cavus prevented him from operating any foot controls.  He was also unable to climb stairs, ramps, ladders, or scaffolds, balance, stoop, crouch, or crawl, though he could occasionally kneel.  Moreover, his chronic pain and medication side-effects caused mild impairment of his abilities to interact appropriately with others and moderate impairment of his ability to respond appropriately to usual work situations or changes in a routine work setting.  The Veteran was found unable to perform activities such as shopping, traveling alone, ambulating without assistive devices, walking a block at a reasonable pace on rough or uneven surfaces, using public transportation, climbing a few steps at a reasonable pace with a single hand rail, or sorting, handling, and using paper or files.  He could, however, prepare a simple meal, feed himself, and care for his own personal hygiene.  That being said, the doctor added that he is, overall, unable to do much other than be in bed due to his pain and weakness.  A separate statement indicated that the Veteran could leave home without assistance, but this was difficult for him to sustain for greater than ten minutes due to pain and the fact that he needed to be driven around due to his weakness and medications.  However, he did not need nursing home care.  The doctor also noted the Veteran did not need assistance bathing or tending to hygiene, but qualified that finding by indicating he had difficulty reaching below his knees.  He was able to use the bathroom independently and was not formally confined to the bed, but spent much of his time there.

In April 2010, the Veteran's mother stated she had seen the Veteran several times a month since March 2009 in order to stay with him while his wife went out for errands.  She indicated that his wife would not leave him alone because of his medical conditions.  During the time his mother spent with him, the Veteran's instability increased and he often needed help getting up and going to the bathroom.  She saw him lose his balance and fall several times.  In addition, his medications and lying down for too long would cause dizziness when rising.  She also said his doctors prohibited him from driving.  She witnessed panic, anxiety, and hyperventilation attacks multiple times a day.  During those attacks, he was unable to comprehend anything, and they lasted between fifteen and thirty minutes.  After the attacks, he laid down and did nothing.  The majority of the time she was with him, he was only able to lie down, and could not sit up, stand, or walk for very long.  He always used a cane and walker in the house for stability.  She said she would make his meals and boil his heat pack while there, as he could not cook himself because it involved too much bending and holding things in addition to a history of burning pans or leaving burners on.  

Later that month, the Veteran's wife said he was bedridden for several weeks at a time during flare-ups prior to his March 2009 surgery, and afterwards it seemed as if he was in "a constant flare-up."  She believed she needed to be home with him every day to care for him and protect him from the dangers in his life.  She noted he took OxyContin and Oxycodone, among other medications.  The combination of his medications caused him to be sleepy and lose focus.  In addition, his inability to sleep well further fatigued him and affected his consciousness.  

On April 2010 VA examination, the examiner noted the Veteran lived with his wife and two children (aged three and four).  His wife was home at all times and said she had to quit her job to take care of him.  He was "able" to bathe, dress, toilet, and feed himself, but needed help with shoes, socks, and washing his feet.  His wife cooked meals, cleaned, and took care of their children and the finances.  He was unable to drive, sit, or stand for more than five minutes because of his low back pain.  He got relief by lying down with heat or moving around, and took "lots of narcotics" for the pain.  The examiner also noted anxiety with panic attacks that had become progressively worse despite medication.  The Veteran reported getting confused with narcotics and having to leave his job after his last back surgery in March 2009 because he could not perform his duties, and was having problems working with people.  He said he had been at home since his last surgery and went out only for medical appointments.  He rested most of the day, either in bed or on the couch.  He reported trouble sleeping because he would constantly have to get up and move around to relieve his pain.  He arrived with his wife and was walking with a cane and back brace.  At times, he used a walker at home.  The Veteran and his wife felt trapped in their home.  His wife was concerned about his safety (as he had a history of leaving the stove on, leaving pills out, and causing damage to their home due to his cognitive state).  The examiner noted the Veteran was not permanently bedridden and was not severely visually impaired.  His wife said she needed a babysitter for her kids and her husband due to his confusion.  The examiner also noted dizziness, advancing age, loss of memory, and poor balance, but noted the Veteran performed self-care and had limited travel beyond the premises of his home.  However, he was "essentially housebound and does not feel comfortable going outside because of chronic pain and panic attacks."  Physical examination revealed the Veteran could walk for five minutes before stopping (with a cane).  He had upright posture and guarded gait, slightly forward flexion of the head, and a flattened lordotic spine.  There was tenderness along the area of the L1-L5 with no palpable spasm.  Range of motion testing showed flexion to 20 degrees, extension to 10 degrees, and 30 degrees (each) of left and right lateral flexion and rotation.  All ranges were limited by pain at the end-range.  The joints were painful on motion but joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive use, and there was no estimated additional impairment with flare-ups.  After the examination, the examiner indicated the Veteran needed 24/7 supervision from his wife because he is at risk of injury to himself and reported damage to their home as a result of some of the things he had done.  It was felt that he had moderate or severe functional impairment as a result of decreased motion and subjective complaints.

On July 2013 back examination, the Veteran endorsed flare-ups that require him to lie down on ice for a day or two.  Range of motion testing found flexion to 40 degrees (with pain at 30), extension to 25 degrees (with pain at 20), 25 degrees each of right and left lateral flexion (with pain at 20), and 30 degrees each of right and left lateral rotation (with pain at 20).  On repetitive testing, flexion was further limited to 20 degrees and extension was limited to 20 degrees.  The additional functional loss and impairment was due to reduced movement, weakened movement, excess fatigability, and painful movement.  The examiner specifically noted that the Veteran's low back disability prevented him from sitting for prolonged periods or walking far.  It was felt to affect his ability to work because he is unable to concentrate.  In addition, the examiner noted he needed help putting on his socks and shoes.  Overall, the examiner felt it caused moderate to severe functional impairment.

In November 2014, the Veteran's wife indicated that an examiner concluded that she needed to stay at home to take care of him based on his service-connected disabilities, but the Hartford RO had denied their claim based on nonservice-connected ailments (which are now, notably, service-connected).  

Aid and Attendance

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to need for aid and attendance based on service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. §§ 3.351(c)(3), 3.352(a).

Here, the pertinent evidence of record clearly shows the Veteran has significant impairment due to his service-connected disabilities, and specifically his low back disability, which appears to be the primary source of his complaints.  In so finding, the Board first notes that the lay testimony of the Veteran, his wife, and his mother are wholly competent evidence of his level of impairment at home insofar as determining a need for assistance is concerned, as such is based largely on observable events.  Moreover, they are both internally and externally consistent, and the Board finds no other reason to question their veracity.  Thus, they are also credible evidence.  From both their testimony and the reports of VA and SSA examinations in the record, it is clear that the Veteran's service-connected disabilities cause severe physical and cognitive dysfunction that requires him to frequently rest, cripples his ability to travel independently, and frustrates performance of ordinary daily activities.  

In so finding, the Board acknowledges that the Veteran may technically be able to complete certain tasks himself (i.e., toileting, feeding himself, dressing, bathing, etc.).  However, the lay and medical evidence in the record summarily demonstrates that technical competence is positively meaningless.  For example, being able to enter a shower without being able to independently wash below the knees, being able to dress one's self to near-completion (but needing help with socks, shoes or other items below the waist), or being able to walk, but not for any meaningful duration or distance (as he is frequently mired by instability and falls due to his service-connected low back, lower extremity, foot, and ankle disabilities) do not equate to any meaningful degree of independence or function.  Much to the contrary, in fact, such factors specifically suggest a need for regular aid and attendance under the governing regulations.  Moreover, both the Veteran's wife and mother have attested to his altered state of mind-which appear related to his psychiatric symptoms, lack of sleep due to back pain, and the effects of constant narcotic pain medication to treat back pain-and the risk of danger it poses to himself, his surroundings, and his family.  Finally, the Board notes that the Veteran's physical functional capacity, as demonstrated by both examination in conjunction with his VA and SSA claims over the years, indicate that he is severely limited, and cannot engage in any meaningful degree of independent travel (either in distance or duration).  To compensate for all the various ways in which the Veteran's service-connected disabilities have impaired him, his wife has had to quit her job and remain at home to care for them, fearing for everyone's safety should he be left to his own devices.  Notably, the April 2010 VA examiner (specifically during an aid and attendance examination) found him to need "24/7 supervision" in the concluding remarks.

Under the circumstances, the Board finds that the evidence is clearly at least in relative equipoise as to whether the Veteran's service-connected disabilities are productive of inabilities in several areas of functioning, creating a regular need of the aid and attendance.  Accordingly, SMC on that basis is warranted, and the appeal in that matter must be granted.

Housebound Status

Under 38 U.S.C.A. 1114(s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.  One is permanently housebound when substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the war or clinical area, and it is reasonably certain that the disability or disabilities wand resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

First, the Board will address the question of statutory housebound status under 38 C.F.R. § 3.351(d)(1).  To that end, the Board first notes that, for reasons that are entirely unclear, at some point between the February 2015 and March 2015 rating decisions in the record, the RO changed the description of the Veteran's TDIU rating in the code sheets to indicate it ended on July 11, 2013.  There is seemingly no reason or rationale documented in the record even suggesting proposition or consideration of a severance, and certainly the procedural requirements for implementing a severance were not complied with.  Notably, in a February 2015 notification letter to the Veteran which itemizes his benefit history, it specifically indicates that a TDIU rating began on May 19, 2009 and does not note any severance of that benefit through 2015.  Under these circumstances, it appears that change is a clerical error, as all other evidence indicates a TDIU rating is still in effect.

A single service-connected disability that is rated less than 100 percent but nonetheless supports a TDIU rating is sufficient to satisfy the criteria for statutory housebound status.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  While the Veteran's TDIU rating was awarded in consideration of his whole service-connected disability picture, the Board must determine whether, regardless of that fact, a single service-connected disability alone warrants the assignment of a TDIU rating in determining whether the statutory requirements of a housebound rate are met.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

Once again, the Board must point to the Veteran's low back disability, which has been repeatedly shown to be the primary source of his troubles, and productive of severe impairment.  The medical evidence in the record clearly shows it causes dire limitation of motion on 2009, 2010, and 2013 examination, with flexion to 20 degrees (at best), and 18 degrees (at worst).  Furthermore, both the April 2010 and July 2013 examiners noted grave functional impairments (i.e., precluding prolonged sitting or walking).  The medical evidence also indicates the Veteran makes frequent use of multiple narcotic pain medications that would undoubtedly affect his cognition, consciousness, and awareness.  The July 2013 examiner also specifically opined that the Veteran's back disability would affect his ability to work insofar it renders him "unable to concentrate."  Moreover, the statements from his wife and mother constitute competent and credible evidence of frequent dysfunctions due to back symptoms or the treatment thereof.  The Veteran's limitations clearly prevent him from engaging in any manner of physical employment, as he requires a walker or cane to simply ambulate and cannot walk for longer than 15 or 20 minutes at most.  Furthermore, even given his considerable history of employment in information technology jobs, such jobs are largely sedentary, and would involve prolonged sitting.  Even with frequent breaks, it is unlikely, based on the evidence, that the Veteran could avoid pain that demanded treatment with heat packs, narcotic medication, or lying down.  Moreover, even assuming he could manage his pain via such means, that would either be wildly time-consuming (in the case of preparing heat packs frequently) or consistently incapacitating (in the case of lying down or using narcotic pain medications).  Under the circumstances, the Board finds that the evidence is clearly at least in relative equipoise as to whether the Veteran's low back disability alone is sufficiently dire to support a TDIU rating.  

Apart from his low back disability, he is also service-connected for a litany of disabilities affecting nearly every bodily system and anatomical segment that are easily ratable at 60 or higher percent.  Therefore, the Board finds that the criteria for a statutory housebound rating are met.  Moreover, even without statutory housebound status, the Board nonetheless finds that the evidence readily supports a finding that the Veteran is de facto housebound.  As noted above, such a finding need not involve the Veteran being totally and completely confined to their home, but only confinement to the home or immediate premises.  The evidence shows the Veteran cannot drive himself, cannot walk more than 15 minutes, frequently falls, has altered cognition, must spend a significant amount of time lying down, and is more or less constantly under the influence of narcotic pain medication taken as much as thrice daily.  The April 2010 VA examiner specifically opined that he is "essentially housebound."  He is unable to put on his shoes and socks without assistance (which would likely be critical to safely leaving his home), cannot ambulate without a walker or cane, and his VA treatment and examination records dating as far back as 2000 are replete with complaints that the very use of shoes causes constant foot pain that exacerbates the buckling and instability in his feet and ankles (which are service-connected as part of his equinus and pes cavus deformities).  Consequently, either statutorily or in fact, the Board finds the Veteran meets the criteria for housebound status. 

In light of the above, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds SMC based on housebound status is also warranted.  Thus, the appeal in that matter must also be granted.


ORDER

SMC based on the regular need for aid and attendance is granted.

SMC based on housebound status is granted.


REMAND

Several matters require additional development prior to adjudication by the Board.

Manlincon Issues

First, as indicated in the introduction, February 2015 and March 2015 rating decisions increased the rating for low back disability to 40 percent from May 10, 2000 (but not earlier); continued a 20 percent rating for RLE disability (including foot nerve entrapment); decreased the rating for LLE disability (including foot nerve entrapment) from 40 to 20 percent effective October 16, 2014; increased the rating for psychiatric disability from 30 to 50 percent effective March 27, 2008; and granted service connection for bilateral pes cavus (rated 30 percent each from 30 percent from May 30, 2014) and equinus deformities (rated 10 percent each from May 30, 2014).  In October and November 2015, the Veteran filed correspondences disagreeing with the decisions in those matters (to specifically include both the ratings and effective dates assigned for bilateral pes cavus and equinus deformities).  38 C.F.R. § 20.201 (2015).  However, no action has been taken to issue a Statement of the Case (SOC) addressing those issues.  Hence, corrective action is required under Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

Right and Left Foot Residuals

Throughout the appeal, the Veteran has complained that his originally service-connected right and left foot disabilities were productive of cavus and equinus deformities with neurological impairment due to nerve entrapment.  The Veteran was most recently examined in conjunction with his residuals of left and right metatarsal fractures in October 2014.  Since then, VA has granted him service connection for bilateral pes cavus, bilateral equinus deformities, and bilateral nerve entrapment as secondary to his originally service-connected fracture residuals.  However, as these are separately rated as well as separately on appeal as described above, the Board may not consider any impairment attributable to such disabilities in rating the residuals of his metatarsal fractures in service.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14 (2012); Esteban v. Brown, 6 Vet. App. 259, 259-60 (1994).  The October 2014 examination report indicates that nerve entrapment, residuals of metatarsal fractures, and foot DJD constitute "other injuries" that were mild.  This leaves unclear, given the current situation, what the actual symptoms or impairment attributable solely to the fracture residuals and DJD are, if any.  Notably, throughout the record, the Veteran's foot complaints have been taken holistically, and the only noted residual disability from his fractures that are not separately service-connected is his DJD (the severity or resultant functional impairment of which is unclear).  Moreover, the Veteran has claimed "bilateral weak foot" in the past, and the October 2014 examination report does not address whether such condition exists.  Notably, that assertion in and of itself presents another medical question, insofar as the rating criteria for weak foot indicates it is a "symptomatic condition secondary to many constitutional conditions" and is to be rated primarily based on the "underlying condition."  See 38 C.F.R. § 4.71a.  While a July 2013 examination report notes bilateral weak foot, it does not indicate whether there is an underlying disability, whether it is a residual of his fractures in service, or whether it is a separate and distinct disability.  Thus, the Board must first resolve whether the Veteran has weak foot, and if so, the nature and severity of its underlying disability (if any).  In light of the foregoing, and considering the most recent examination is over two years old, the Board finds a contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by a podiatrist or similar professional to determine the current severity of his service-connected residuals of right and left third metatarsal fractures.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed (including X-rays).  Specifically, the examiner must respond to the following:

a. The examiner should identify the presence and severity of only symptoms and impairment that are direct residuals of his fractured third metatarsals.  To that end, the examiner must note that any symptoms or impairment attributable to his separately service-connected bilateral pes cavus, equinus deformities, or foot nerve entrapment are not for consideration.  

b. Specifically, the examiner should indicate whether the Veteran has bilateral weak foot.  If so, the examiner must identify the nature and severity of the underlying condition for weak foot (if any).  

c. The examiner must also indicate whether the identified residuals of right and left fractured third metatarsals are moderate, moderately severe, or severe

The examiner must provide a complete rationale for all opinions provided (to include those regarding whether symptoms are attributable to fracture residuals or other disability), citing to supporting factual evidence and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the foot disability rating claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

4. The AOJ should issue a Statement of the Case in the matters involving increased ratings for bilateral pes cavus, right foot equinus deformity, left foot equinus deformity, low back disability, adjustment disorder, RLE radiculopathy and nerve entrapment, and LLE radiculopathy and nerve entrapment and earlier effective dates for bilateral pes cavus, right foot equinus deformity, and left foot equinus deformity.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


